\QGO\!O\U\-I>WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 1 of 15

LyLy Nguyen, SBN 53154

Law Offices of LyLy Nguyen

114 E. Chance A La Mer SE, Suite 100
Mailing address:

P.O. Box 482

Ocean Shores, WA 98569

Tel: (360) 633-8880

Fax: (714) 388-3890

l l l l law.éom

Scott Wellman, (PRO HAC VICE)
Chris Wellman (PRO HAC VICE)
WELLMAN & WARREN LLP
24411 Ridge Route, Suite 200
Laguna Hills, CA 92653

Tel: (949) 580-3737

Fax: (949) 580-3738
swellman@w`-wlaw.com
cwellman@w~wlaw.com

Attomeys for Petitioner,
David W. Bathke

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

David W. Bathke, CASE NO.:

Plaintiff, COMPLAINT FOR

1. BREACH OF CONTRACT

vs. 2. VIOLATION OF 42USC §1983
(FAILURE TO PROVIDE DUE
City of Ocean Shores, Crystal Dingler PROCESS)

VIOLATION OF 42USC
51983(NAME CLEARING)
RETALIATION
PROMISSORY FRAUD
NEGLIGENT
MISPRESENTATION

Defendants.

F"`S":‘d S'*

JURY TRIAL DEMANDED

 

 

 

Plaintiff, David W. Bathke (“Bathke”), hereby alleges as follows:

-1_

 

 

COMPLA!NT

 

\OOO\IO'\Ud-(>UJN»-¢

NN[\)NNNN»-n-¢o-‘o-¢o-l»-¢»-¢»-o»_l»-‘
WBO\LA-ldeN\-‘O\OOQ\\O\U’\-PUJN'_‘O

Case 2:19-cv-00604 Document 1 Filed 04/23/19 Page 2 of 15

PARTIES

. Plaintiff, David W. Bathke (“Bathke”), is an individual residing in the City of Ocean

Shores,.State of Washington.

. Defendant, City of Ocean Shores (the “City”), is an incorporated municipality under the

laws of the State of Washington and located in the State of Washington.

. Defendant, Crystal Dingler (“Dingler” or the “Mayor”), is an individual residing in the

City of Ocean Shores, State of Washington. At all times relevant herein, Dingler served as

Mayor of the City.

JURISDICTION AND VENUE

. Subject matter jurisdiction of this matter is based on 28 U,S.C. §1331 in that violation of a

42U.S.C. §1983 raises a federal question. This court has jurisdiction over the other claims

for relief pursuant to its pendent and supplementary jurisdiction power.

. Venue is proper in this court as the actions upon which this action is based occurred within

this judicial district and both defendants are located within this judicial district.

FACTS

. From June 8, 2017, until he was terminated by Dingler on March 25, 2019, Bathke served

as the fire chief of the City’s fire department (“Chief Bathke”).

. Chief Bathke’s employment with the City is governed by the City’s Exempt Employee

Agreement (The “Agreement”). Section 3 of the Agreement governs the termination of an
employee, such as Chief Bathke, and states as follows:
“'l`his Agreement shall continue until modified or terminated as set forth below.
During the said period, and during any extensions thereafter, Employees’

employment shall not be terminated by the City except for “cause”’, with the

-2_

 

 

COMPLAlNT

 

-I>L)JN

'~OOQ\IO\'J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

lO.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 3 of 15

grounds therefor to be the same as those applicable to the City’s union-represented

employees, including provision relating to any reduction-in-force.”
That is, Chief Bathke is not an at-will employee but can only be terminated for proper
cause, and the grounds for the proper cause are the same applicable to the City’s union
employees
The Agreement also provides in Section 9 that any party may demand arbitration
concerning any alleged breach of the Agreement pursuant to the then-existing rules of the
American Arbitration Association, as long as the demand is made within ninety (90) days
of the breach of the Agreement. This arbitration provision uses the word “may” and so
gives a party discretionary power to demand arbitration but is not a mandatory arbitration
provision. It is Chief Bathke’s desire to adjudicate this dispute through the courts and to
exercise his right to trial by jury. Chief Bathke also believes that the arbitration provision
is unenforceable However, because of the short time period provided in the arbitration
provision, and in order to preserve his rights, Chief Bathke has made a demand for
arbitration. This demand specifically requests that the arbitration be stayed pending a
decision, if necessary, of whether the arbitration is mandatory under the provision.
When Chief Bathke was hired he was told that the City had been without a Fire Chief for
some time, that the union employees were running amok and needed to be controlled.
Among other things, the employees were abusing the overtime budget and costing the City
unneeded expense. Bathke was told that he needed to be a strong leader, ensure that the
rank and tile firefighter operate in accordance with city rules, established directives, and to
reduce the out of control overtime pay. 'I`his was specifically told to him by Dingler on

April 19, 2017 during pre-hiring meets that the City held with Bathke.

-3_

 

 

COMPLAINT

 

~ooo~.io\m.t=~o.)r\)._.

NNNNNNN'-*l-*v-»-~»-r-»-¢»_¢»_¢»_-
‘O\SSO\U'I-I>WN'-‘O\DO°\IO\LI\LUN'_‘O

 

11.

12

13.

14.

15.

Case 2:19-cv-00604 Document 1 Filed 04/23/19 Page 4 of 15

Indeed, before formally hiring Bathke, the City contracted with him as an independent
contract to consult with the City on how to reign in the chaotic conduct of the rank and file,
unionized members of the City’s fire department which included not only abusing the
City’s overtime rules, but also engaging in unsafe practices which could subject the City to

liabnity.

. This contracting period lasted from May 2, 2017 to June 8, 2017 at which time, Chief

Bathke was hired as the fire chief of the City.

At the time that Chief Bathke was being lured by the City to be its fire chief, he was a
finalist for other lucrative opportunities to serve as fire chief and a position in
management, but based on the representations of the City’s Mayor that they sorely needed
his type of direction and leadership, Chief Bathke gave up his other lucrative opportunity
and went to work for the City.

Chief B_athke did exactly what he was directed to do by the City. This, obviously, upset
the unionized firefighters as, for the first time in a long time, they were forced to account
for their actions, to meet the requirements of industry standard safety practices, to comply
with city policies, to follow established union contractual language, and to control their
abuse of overtime. Chief Bathke was commended on numerous occasions for his sound
leadership and direction over the fire department both in private and publicly by the
Mayor, City Council members, and city residents.

Suddenly, with no notice whatsoever, on December l4, 2018, Chief Bathke was handed a
letter from the City’s Mayor stating that he was being put on paid administrative leave
because the union had taken a vote of no-confidence regarding him. At the same time,

Chief Bathke was escorted by the City’s police force off the City’s premises

-4-
COMPLAINT

 

 

\OO¢`~\O\LJI-l>b~)l\)»-‘

NN[\)[\)[\JNNN[\)»-\»-\»-\o-¢»-‘r-‘d-¢»-d»-I»-\
O¢\!O\UdJ>bJN»-‘O\DO°\]O\M-¢~UJN*-‘O

16.

17.

18.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 5 of 15

As stated above, this letter was presented to Chief Bathke without any notice whatsoever,
At no time prior to receiving this letter was Chief Bathke ever notified that he had engaged
in any wrongdoing, in any activity that was even questionable, or that his leadership was
subject of any concern. To the contrary, Chief Bathke’s office is located right next to the
Mayor’s office and they share a common door with a half-door size glass window. This
resulted in frequent encounters with the Mayor, and he was under the belief that he was
implementing her instructions and she was very happy with his work. The only evaluation
from Dingler was upon completion of six-month probationary period, on November 12,
2017. At that time, Dingler stated in a letter to Chief Bathke, “I am impressed with your
leadership and style, and look forward to a long career for you here in Ocean Shores. In
short, the December 14, 2018 letter placing Chief Bathke on administrative leave came as
a complete shock to Chief Bathke.

The City follows a progressive, corrective, and lawful approach to firing its employees,
This policy is, in fact, published in the City guidelines Pursuant to this approach, the City
employee is supposed to receive notice of any alleged improper conduct. Once the notice
is given, then the City and the employee are to consult with each other to agree on
parameters to correct the problem. If this does not work, then the City is to provide an
additional notice to the employee and may put the employee on suspension status. Again,
during this time the City and the employee are supposed to try and work out the situation
by implementing safeguards or changes to correct the complained of conduct. If and only if
this progressive, corrective process does not result in resolution, can the City terminate the
employee.

This progressive, correct, and lawful approached was not followed with respect to Chief

Bathke. Moreover, Chief Bathke was never afforded any notice of any problems or issues

-5-

 

 

COMPLAlNT

 

\OOQ\IO\U\-l>~L»-\N'-‘

NNNNNNN[\.)N»-¢)-¢o--»-¢»-¢)-~o-¢»-¢»-¢»_»
OQ\IO\!.h-PL»JN»-‘O\OO¢\IO\Lh-I>b-)NHO

19.

20.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 6 of 15

with his conduct. To the contrary, he was constantly complimented on how he had
handled the problems facing the fire department at the City. Chief Bathke was never given
any chance to consult with the City to correct any perceived problem. The City violated its
own policies in terminating Chief Bathke.

On January 16, 2019, the Mayor sent Chief Bathke a letter which stated that she spoke
with several members of the union and retained an outside investigator to conduct a review
and investigation of the climate and work atmosphere of the fire department The Mayor
stated in her letter that Chief Bathke had lost the respect of union employees of the fire
department and that she did not see a path for Chief Bathke to continue as Fire Chief and
requested that Chief Bathke resign with four months of salary as severance pay. The letter
from Dingler on January 16, 2019 included a Separation Agreement and General Release
dated February 8, 2019 and a Letter of Resignation addressed to Dingler dated February 8,
2019.

That is, Mayor Dingler’s statement that she had hired an investigator to review Chief
Bathke’s conduct was merely pretextual, as she had already decided to terminate him as
evidenced by, among other things, the fact that she stated there was no path forward for
him and provided a Separation Agreement. In short, the City took disciplinary action and
terminated Chief Bathke without providing Chief Bathke with a notice of the reasons for
the termination and without any explanation If Chief Bathke did not resign, he would be
placed on unpaid leave and the Mayor would move forward with separation. Chief Bathke
was left in the dark about the reasons for the union no confidence vote and had no idea
what conduct could possibly result in discipline against him. Neither the Mayor nor the
outside investigator ever spoke to Chief Bathke during this so-called investigation, nor was

any report ever provided to Chief Bathke.

-5_

 

 

COMPLAINT

 

\OCO\IO\¢.A.|>L.».)N._.

N\`JNN|\JNNNN»-‘»-»»-‘»-»-‘v->_a»-o»-¢»-
OO\)O\Ll\-PWN'_‘O\OOO\IO\MLWNF-‘O

21.

22.

23.

24.

25.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 7 of 15

On February 13, 2019, the Mayor sent to Chief Bathke a letter entitled “Notice of Pre-
Disciplinary Hearing.” This letter made several allegations against Chief Bathke which
the Mayor stated were a “Summary of Charges” which, if true, would lead to his
termination.

At the same time, the City informed Chief Bathke that he would now be put on unpaid
administrative leave (instead of paid leave), thus taking away his means of livelihood and
support.

The allegations in the Pre-Disciplinary letter were pretextual. They are either completely
false, or if there is some truth to them, they are so minor that they cannot possibly amount
to the level of a “for cause” terrnination.

What is clear is that the so-called charges are a pretext for the real reason why the City is
taking action against Chief Bathke which is to placate the union employees as they have
complained about the measures and discipline implemented by Chief Bathke to do his job--
- the very job that he was instructed to do by the Mayor and the City. Indeed, the City
demanded that Chief Bathke reel in the out-of-control rank and file firefighters to ensure
that they were operating pursuant to established and proper policies, and without abusing
overtime and other City benefits. And after the Chief accomplished this (and was
commended for doing so) the City simply “threw him under the bus.”

On March 12, 2019 the so-called pre-disciplinary hearing was held at the City’s offices.
When it was discovered that the Mayor Was serving as the investigator, the prosecutor,
judge, and executioner, Chief Bathke, through his counsel, objected and demanded that an

independent adjudicator be appointed This objection was overruled by the Mayor.

26. Chief Bathke pointed out to the Mayor that she was an important witness in his action, as

his actions had always been taken as directed by her after consultation with her. He pointed

_7_

 

 

COMPLAINT

 

\ooo`)o\c.n.c=.o.)r\)._.

N NNNNNNN¢-*l-*»-‘o-‘»-¢v-a»-o»-\,_¢,_t
OOEIO\§I\-ldb)\\)'-‘O\OOQ\\O\\!\-BUJN'-‘O

 

27.

28.

29.

30.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 8 of 15

out to the Mayor that she had a conflict of interest in acting as the investigator, prosecutor,
and the decision maker, so that she should recuse herself in favor of an independent
hearing.officer. Chief Bathke pointed out that this violated his due process rights. Despite
Chief Bathke’s objections, Mayor Dingler refused to recuse herself.

During the hearing, Chief Bathke methodically addressed each and every allegation
presented in the Mayor’s pre-disciplinary letter and produced irrefutable evidence that the
allegations of the City were false and trumped up apparently by the union employees,
Several examples are illustrative One of the allegations was that Chief Bathke failed to
show up at a fatality fire that had occurred in the City. In response to this, Chief Bathke
presented photographs that he had personally taken showing that he was in fact present
Another allegation was that Chief Bathke had purchased substandard “bunker gear.” In
response, Chief Bathke produced records that the gear met or exceeded all National Fire
Protection Association guidelines and came with a lO-year warranty. In addition, he
produced a letter from the world renown manufacturer of the gear attesting to the high
quality of the gear. A third allegation was that Chief Bathke was not present at a tsunami
warning In response, Chief Bathke produced emails, charts, and other records to show that
in fact, he was present, and he was the incident commander of the City’s emergency
operation center during this tsunami warning event.

As Chief Bathke meticulously went through the pretextual charges it became abundantly
clear that the only reason he was being terminated was because the union employees did
not Want to follow the procedures and supervision he had implemented

Notwithstanding the fact that Chief Bathke meticulously disproved each of the charges
alleged, on March 22, 2019, the Mayor sent Chief Bathke a letter informing him that the

City was terminating him as of March 25, 2019,

-3-
COMPLA|NT

 

\DOO\]C\U\-l>bJN»-¢

NNNNv-o»-»-»--»-¢¢-l»-\o-lo-\»-¢

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 9 of 15

31. In short-, the only reason Chief Bathke was fired with no notice whatsoever, or with any
ability to cure or resolve the situation, was because the employees over whom he
supervised complained about having to follow the department rules and safety procedures
in accordance with city policies and industry standards. This termination does not meet the
requirement of for “cause.”

32. The City has refilsed to provide any post termination hearing with a hearing officer that is
unbiased and independent that can quickly, within the requirements of due process,
determine whether the termination of Chief Bathke was justified. Because of this, Chief
Bathke’s property right in his job and pay has been summarily taken away from him with
no proper or speedy remedy.

FIRST CLAIM FOR RELIEF
(BREACH OF CONTRACT)

33. Bathke incorporates each of the allegations above as if they are set out hereat.

34. The Agreement requires that Chief Bathke’s employment with the City can only be
terminated “for “cause” with the grounds therefor to be the same as those applicable to the
City’s union-represented employees.”

35. The City has breached the Agreement by terminating Chief Bathke’s employment without
proper cause,

36. As a result of this breach of the Agreement, Chief Bathke has been damaged in an amount
to be determined at trial. At this time, the estimate of damages exceeds $l,400,000.

SECOND CLAIM FOR RELIEF
(VIOLATION OF 42 USC §1983-Failure to Provide Due Process)

37. Petitioner incorporates each of the allegations above as if they are set out hereat.

_9_

 

 

COMPLAINT

 

\GOO\lo\U\-Lb~>[\))-

NNI\)N[\)[\)NNN»-¢o-‘»-o-»o-\»-»-\¢-l»-o-¢
O°\lO\LIl-PWNF_‘O\OOO"]O\Lh-I>WN’_‘O

 

38.

39.

40.

41.

42.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 10 of 15

Pursuant to 42 USC §1983, any person, which includes the City and Dingler, who, under
color of law of any state or territory, subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to the deprivation of any right,
privilege or immunities secured by the Constitution and laws, shall be liable to the party
injured.

Prior to' disciplinary action or termination, due process requires proper notice and Chief
Bathke must be given an explanation of the evidence and witnesses related to the potential
action and an opportunity to present a response to the charges to the decision maker,
Dingler disciplined Chief Bathke when she sent Chief Bathke a Separation Agreement and
General Release and Resignation Letter without any explanation and Chief Bathke did not
have an opportunity to respond to the charges because the charges were not provided to
Chief Bathke in this letter.

That is, the fact that the City, through Mayor Dingler, had already decided to terminate

Chief Bathke before any notice or hearing was provided, is a violation of his due process
rights.

The due process clause of the 5th and 14th amendments requires that When an
administrative hearing is required to determine whether there are proper grounds to
terminate an employee protected by a contract (i.e. can only be terminated for “cause” and
is not an at-will employee), then the adjudicator and the adjudication must be impartial. In
short, a fair trial in a fair tribunal is a basic requirement of due process,

In this matter, Dingler served as the prosecutor, the judge, and the executioner, It was her
who investigated and endorsed the pretextual charges against Bathke. lt was her who
presided over the hearing and decided all issues. And it was her who decided the

punishment

-1()..
COMPLAINT

 

\DOC`~IO\LJ\~hb-\N»-‘

%\IO\U’¢-$>WN»-‘O\OO°`]O\UIAWN*-‘O

43.

44.

45.

46.

47.

48.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 11 of 15

To make matters worse, at the hearing Bathke made it clear that Dingler was a material
witness to the matter such that she had a conflict of interest. Despite this, and despite
Bathke’s objection to her serving as the hearing officer, Dingler overruled the objection
and did so.
The result is that Bathke was denied a fair hearing by an impartial adjudicator. As a result,
his due process rights have been violated. That is, Chief Bathke was denied, under color of
law, his Constitutional rights by the City and Dingler.
Moreover, the City refused to provide a speedy post termination hearing with an unbiased,
independent adjudicator even though it knew that Mayor Dingler was biased and not
independent Chief Bathke was never provided proper notice or the ability to be heard in
front of.an unbiased hearing officer.
Pursuant to 42 USC §1983 both Dingler and the City are liable for their Wrongdoing in an
amount to be determined at trial, but presently estimated at more than $1,400,000.
In addition, the City is liable for the attorneys fees that Chief Bathke has and will incur in
this matter.
THIRD CLAIM FOR RELIEF
(VIOLATION OF 42 USC 51983-NAME CLEARING)

Bathke incorporates each of the allegations above as if they are set out hereat.

49. In its fervor to justify its improper actions taken against Chief Bathke, the City has made

public statements and innuendos both in the press and outside of the press which impugns

Chief Bathke’s name and reputation.

50. The result is that Chief Bathke has been unable to obtain another job.

51.

On information and belief, the City carefully orchestrated a smear campaign against Chief

Bathke to harm him and to justify its improper actions.

_1]-

 

 

COMPLAINT

 

\QOQ~QQ\LA.|:.L»)N»_-

NNNNNNN[\)N»-‘r-\v-¢\-‘r~¢>-¢r-‘\-¢»-¢»_¢
Oo\lO\UI-§WN'-‘O\OOQ\!O\U\-LWN'-‘O

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 12 of 15

52. Such conduct is a violation of Chief Bathke’s due process rights and entitles him to have
his name cleared and to damages

53. The amount of damages is presently estimated at more than $1,400,000

54. In addition, the City is liable is for the attorneys fees that Chief Bathke has and will incur
in clearing his name.

FOURTH CLAIM FOR RELIEF
(RETALIATION)
RCW 42.41

55. Bathke incorporates each of the allegations above as if they are set out hereat.

56. During his tenure as fire chief, Bathke became aware that the employees of the fire
department were violating established fire safety standards and implemented changes to
prevent these violations. Bathke reported these safety changes to Dingler. In order to
circumvent these changes, the fire department employees conspired with Dingler to
terminate Bathke. In other words, as retaliation against Bathke for his attempt to
implement necessary safety procedures, the City, through Mayor Dingler, terminated
Bathke.~ The actions by Dingler constitute an abuse of authority.

57. Bathke was instructed by the City to cut the overtime practices of the fire department
employees, as this constituted a gross waste of public funds.

58. As instructed, Bathke made the necessary changes to reduce the overtime of the fire
department employees, which was unpopular with the fire department employees who
worked with the Mayor to have him fired, so that they would not have to abide by the
changes. In other words, the City and Dingler retaliated against Bathke as a result of him
bringing to their attention (and attempting to change) practices which were resulting in a

gross waste of public funds.

-12-

 

 

COMPLAINT

 

\DOO\!O\L/\-IADJN'-‘

NNNNNNN[\)N»-¢»-lv_\»-»-l»-»-»-‘»-)-¢
OO\IO\M-I>L»JN»--O\OOC\lO\Lh-l>b~\l\.)'-*C>

59.

60.

61.

62.

63.

64.

65.

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 13 of 15

During his tenure, Bathke discovered that a firefighter had been improperly demoted in
violation of the City’s policies. He brought this to the attention of the other union fire
employees as well as the Mayor. He was told that he should “leave it alone,” and if he did
not, then “it would not go well for him.” Despite such threat, Bathke felt that he had a duty
to properly follow the policies and law of the City. He felt any other alternative would be
an abuse of power. Bathke, therefore, worked to correct the improper demotion.

In retaliation of Bathke’s efforts, the City, through Dingler, terminated him.

The retaliation described in this claim for relief has resulted in damage to Bathke, the
amount of which will be proven at trial. At this time, it is estimated to be in excess of
$1,400,000. In addition, Chief Bathke is entitled to attorneys fees incurred by him in this

matter.

FIFTH CLAIM FOR RELIEF
(PROMISSORY FRAUD)

Bathke incorporates each of the allegations above as if they are set out hereat.
When Chief Bathke agreed to take the job as fire Chief of Ocean Shores he did so in
reliance upon the express representation that the City required a Chief that would make
demands on the rank and file firefighters in an effort to persuade them to conduct
themselves according to a proper rules and policies and to cease abusing the City overtime
and pay time-off benefits
The City further represented that if Chief Bathke would provide such direction that he
could look forward to long term employment where he would be able to retire and enjoy
the retirement benefits offered by the City.
On November 12. 2017, Dingler stated in a letter to Chief Bathke, “I am impressed with

your leadership and style, and look forward to a long career for you here in Ocean Shores’.

_]3_

 

 

COMPLAINT

 

 

\COO\]O\£!\-l>b¢[\)»-a

NN!\) NNN¢-‘»-*)-o-»-\»-¢»-¢»--»_»H

 

///

///

///

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 14 of 15

66. In reliance on these representations, Chief Bathke declined another opportunity to act as
fire chief, relocated to Ocean Shores and became its fire chief, Chief Bathke went so far as
to purchase a home in Ocean Shores which he would not have done in the absence of such
representations

67. The City never informed Chief Bathke that it never intended to keep its promise. ln this
regard, the City never informed Chief Bathke that if the union employees were unhappy
with his direction that he would be summarily fired, without notice, and that all of his
employment benefits would be lost.

68. If the City had informed him of this, then Chief Bathke would have taken other job
opportunities that were available to him.

69. As a result of this misrepresentation, Chief Bathke has been damaged in an amount to be

proven at trial. At this time, the estimate of damages exceeds $l,400,000.

SIXTH CLAIM FOR RELIEF
(NEGLIGENT MISREPRESENTATION)
7 0. Bathke incorporates each of the allegations above as if they are set out hereat.
71. The City was negligent in not informing Chief Bathke that it would placate the union
employees at the expense of Chief Bathke,
72. If the City had informed him of this, then Chief Bathke would have taken other job
opportunities that were available to him.
73. As a result of this misrepresentation, Chief Bathke has been damaged in an amount to be

proven at trial. At this time, the estimate of damages exceeds $1,400,000.

-14_
COMPLAINT

 

LALL»JN

\OO¢\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-Cv-00604 Document 1 Filed 04/23/19 Page 15 of 15

PRAYER FOR RELIEF:

On each claim for relief, Petitioner, prays as follows:

l.

For Compensatory damages in an amount to be proven at trial which is presently estimated

to be no less than $1,400,000.

 

2. For injunctive relief tailored to clear Chief Bathke’s name, and other injunctive relief as
deemed appropriate by the Court.
3. For attorneys’ fees.
4. F or cost of suit herein.
5. For prejudgment interest on the amount owed.
6. For such further relief as deemed appropriate by the court.
DATED: April 22, 2019 LAW OFFICES OF LYLY NGUYEN
By: v v
LYLY WUYEN"
WELLMAN & WARREN
SCO'I`T WELLMAN
CHRIS WELLMAN
ANDREW WELLMAN

Attorneys for Petitioner,
David W. Bathke

_15_
COMPLAINT

 

